Per Curiam.
— After the Department opinion in this case was filed, 121 Wash. 157, 209 Pac. 12, a petition for rehearing was presented and granted. Before the time fixed for the rehearing En Banc arrived, the parties- entered into a stipulation reciting that the judgment “has been fully settled and satisfied, and that the appeal may be dismissed without costs to either party.” Notwithstanding the fact that the case, after the petition for rehearing had been granted, did not come on for hearing En Banc, it should be noted that, in the Department opinion, a reference is made to the holding in the case of Buckley v. Harkens, 114 Wash. 468, 195 Pac. 250, which is not entirely accurate. By filing this brief memorandum it is not the intention either to approve or disapprove the Department opinion, except' in so far as that opinion was not accurate in its discussion of the case mentioned.